Title: To George Washington from Edmund Randolph, 26 January 1794
From: Randolph, Edmund
To: Washington, George


          
            Sunday Evening [26 Jan. 1794]
          
          Mr Randolph has just had the honor of receiving the President’s letter, which came,
            while he was dining out.
          Mr R. writes this note for the consideration of the President.
          
          If the resolution was made in the executive character of the
            Senate; then a resistance in toto seems at present the true path;
            because they are executive, only on nominations or Treaties; and can call for papers relative
            to those subjects, only when the one or the other is propounded to them by the
              President.
          On the other hand, as a branch of the legislature, the Senate
            have a greater latitude of power. They may call for papers, altho’ they do not relate to
            a business, actually depending before them. They may call for them, with a view to
            originate business. But then, the President interposes his discretion, so as to give to
            them no more, than, in his judgment, is fit to be given.
          So that a very important question seems to be, whether the vote be a legislative or
            executive vote. It now stands on the legislative journal.
          Mr R. thanks the President for his kind enquiry, after his son, who is much better.
        